UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7440


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EMORY TAYLOR CHILES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:05-cr-00018-FPS-JES-1; 5:07-cv-
00065-FPS-JES)


Submitted:    December 17, 2009            Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emory Taylor Chiles, Appellant Pro Se.   Randolph John Bernard,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Emory     Taylor     Chiles         seeks    to     appeal         the       district

court’s    order       accepting      the    recommendation               of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate         of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing         of    the    denial         of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)            (2006).             A

prisoner        satisfies       this        standard        by       demonstrating               that

reasonable       jurists       would       find    that     any       assessment            of     the

constitutional         claims    by    the    district       court         is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Chiles has

not   made      the    requisite       showing.           Accordingly,                we    deny      a

certificate       of    appealability          and     dismiss            the    appeal.              We

dispense      with      oral    argument          because       the       facts       and        legal




                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3